 Case 1:19-cv-01586-LDH-ST Document 1 Filed 03/19/19 Page 1 of 3 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


WHITNEY REYES

               Plaintiff,                                            Case No.: 1:19-cv-1586

v.

MONTEREY FINANCIAL SERVICES LLC

               Defendant.


 NOTICE OF REMOVAL FROM THE CIVIL COURT OF THE CITY OF NEW YORK,
             COUNTY OF QUEENS, DOCKET NO.: 007131/2019

        Defendant Monterey Financial Services LLC (hereinafter “Defendant”), by filing this

Notice of Removal and related papers, hereby removes this above-entitled action from the Civil

Court of the City of New York, County of Queens, Docket No.: 007131/2019, to the United States

District Court for the Eastern District of New York pursuant to 28 U.S.C. §§ 1331, 1441 and

1446.

        In support of this Notice of Removal, Defendant asserts the following:

        1.     On or about February 25, 2018, Plaintiff filed a Complaint in the Civil Court for

the City of New York, County of Queens, Docket No.: 007131/2019.

        2.     On or about March 8, 2019, Defendant’s registered agent was served with a copy

of the Complaint.

        3.     At all times relevant hereto it is presumed Plaintiff asserts that she is a citizen of

the State of New York.

        4.     Defendant is a California limited liability company with a principal place of

business in the State of California.



                                                 1
 Case 1:19-cv-01586-LDH-ST Document 1 Filed 03/19/19 Page 2 of 3 PageID #: 2



       5.      Defendant desires to exercise its right to remove the State Court action under 28

U.S.C. § 1441(a), which provides in pertinent part:

               Except as otherwise expressly provided by Act of Congress, any
               civil action brought in a State court of which the district courts of
               the United States have original jurisdiction, may be removed
               by the defendant or the defendants, to the district court of the
               United States for the district and division embracing the place
               where such action is pending.

       6.      Plaintiff’s Complaint alleges that Defendant violated, inter alia, the Fair Debt

Collection Practices Act (the “FDCPA”) codified at 15 U.S.C. § 1692, et seq.

       7.      Given the allegation in the Complaint that Defendant violated the FDCPA, this

Court, pursuant to 28 U.S.C. § 1331, has subject matter jurisdiction over the allegations in the

Complaint.

       8.      Thus, the Queens County Civil Court action may be removed to this Court by

Defendant in accordance with the provisions of 28 U.S.C. § 1441(a) because this is a civil action

pending within the jurisdiction of the United States District Court for the Eastern District of New

York and because the allegations made by Plaintiff allege violations of the FDCPA.

       9.      Notice of Removal is being filed within 30 days after service of the Complaint

upon Defendant and is thus timely as set forth in 28 U.S.C. § 1446(d).

       10.     Pursuant to 28 U.S.C. § 1441(a), venue is proper because Queens County lies

within the Eastern District of New York.

       11.     Pursuant to 28 U.S.C. § 1446(a), a copy of the pleadings served in this matter

(Complaint) served in this matter are attached hereto as Exhibit A.

       12.     A civil cover sheet is attached hereto as Exhibit B.

       13.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

contemporaneously being filed with the Civil Court of New York for the County of Queens and

                                                  2
 Case 1:19-cv-01586-LDH-ST Document 1 Filed 03/19/19 Page 3 of 3 PageID #: 3



served on Plaintiff’s counsel. By serving a copy of this Notice of Removal upon Plaintiff’s

counsel, Defendant is giving Plaintiff proper notice of this removal.

         14.    Defendant reserves the right to amend or supplement this Notice of Removal and

further reserves the right to raise all defenses or objections.

Dated:          March 19, 2019

                                        LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                        /s Brendan H. Little
                                        Brendan H. Little, Esq.
                                        Attorneys for Defendant
                                        50 Fountain Plaza, Suite 1700
                                        Buffalo, NY 14202
                                        P: 716-853-5100
                                        F: 716-853-5199
                                        blittle@lippes.com




                                                   3
